Exhibit 10.2

EMPLOYMENT AGREEMENT

          This Employment Agreement (“Agreement”) dated as of June 26, 2004, is
entered into by and between Deerfield Capital Management LLC (“Deerfield”), a
Delaware limited liability company and wholly owned subsidiary of Deerfield &
Company LLC (“D&C”), an Illinois limited liability company, and Luke D. Knecht
(“Employee”), and shall become effective as of (and subject to) the consummation
of the transactions (collectively, the “Transaction”) contemplated by the
Purchase Agreement, dated as of the date hereof, by and among Triarc Companies,
Inc., Sachs Capital Management LLC, SLA Investments, Inc., Scott A. Roberts,
Marvin Shrear, Gregory H. Sachs and any other parties named therein (the
“Purchase Agreement”) (the date of the consummation of the Transaction being
referred to herein as the “Effective Date”).

W I T N E S S E T H

          WHEREAS, Deerfield desires to continue to employ Employee on and
following the consummation of the Transaction and to have the benefit of
Employee’s services, and Employee similarly desires to continue to be employed
by Deerfield, in each case pursuant to the terms and conditions hereof; and

          WHEREAS, Deerfield and D&C wish to assure that their respective
“Confidential Information” (as defined herein), which Employee obtains as a
result of Employee’s status as an employee of Deerfield, will remain
confidential and that Deerfield’s and D&C’s business interests will be
protected.

          NOW, THEREFORE, in consideration of the mutual promises contained
herein and for other valuable consideration, the sufficiency of which is hereby
acknowledged, IT IS AGREED AS FOLLOWS:

          1.       Employment. Deerfield hereby continues to employ Employee as
Managing Director, and Employee hereby agrees to continue such employment and
agrees to perform the duties and responsibilities hereunder in accordance with
the terms and conditions hereinafter set forth.

          

          (a)     Term. The term of Employee’s employment under this Agreement
shall commence on the Effective Date and conclude on the day preceding the third
anniversary of the Effective Date, unless sooner terminated according to Section
3 (the “Term”). Subject to Section 8(i), this Agreement shall terminate upon the
expiration of the Term.

          (b)     Duties and Responsibilities. Employee shall devote Employee’s
full time, business skills and attention to the performance of Employee’s
duties, and shall be available during normal business hours and at such times as
may otherwise be required. Employee shall use Employee’s best efforts, expertise
and knowledge to preserve, develop and maintain the interests of Deerfield and
each “Affiliate” (as defined below) of Deerfield. Employee’s duties shall
include [overseeing, supervising, promoting and managing all activities in
connection with Deerfield’s Dynamic Dureation Management Software, hiring staff
and

 

--------------------------------------------------------------------------------




2

          

managing investment portfolios, funds, accounts and other products]1 and working
with other members of Deerfield, D&C or any of their respective Affiliates in a
professional, cooperative and efficient manner and such other duties as may from
time to time be assigned by Deerfield; provided, that such duties are generally
consistent with Employee’s skills and level of responsibility within the
organization. Employee shall maintain all regulatory licenses and registrations
necessary to the performance of Employee’s duties hereunder. Deerfield may
require Employee to perform any of the duties set forth in this Section 1(b) on
behalf of Deerfield, D&C or any of their respective direct or indirect
subsidiaries.

          (c)     Outside Activities. During the Term, Employee shall not engage
or otherwise be involved in any other business, trade or profession that creates
an actual, potential or perceived conflict with the interests of Deerfield or
any Affiliate of Deerfield, or that otherwise conflicts with Employee’s ability
to perform Employee’s duties and responsibilities hereunder unless approved by
the Board of Directors of D&C (the “Board”).

2.        Compensation and Benefits.

          (a)     Base Salary. During the Term, Employee shall receive a base
salary of no less than $250,000 per year (the “Base Salary”), payable in
accordance with the payroll practices of Deerfield as in effect from time to
time.

          (b)     Bonus. During the Term, Employee may be eligible to
participate in any Deerfield bonus plan, program or arrangement, as determined
by the Board, or to receive such other bonus(es) as the Board may determine in
its sole discretion; provided, however, that in the event that Employee is
employed with Deerfield or any of its Affiliates on the day preceding the third
anniversary of the Effective Date, and if the sum of Employee’s total bonus(es)
paid in respect of fiscal years 2004 through 2007 (including, without
limitation, any such bonus(es) attributable to the portion of the 2004 fiscal
year having elapsed prior to the Effective Date or that become payable only
following the expiration of the Term) are less than $750,000, then Employee
shall receive, within 90 days following the third anniversary of the Effective
Date, a one-time payment equal to the excess of $750,000 over the sum of all
such bonuses paid to Employee in respect of fiscal years 2004 through 2007 (the
“Aggregate Guaranteed Bonus”).

          (c)     Business Expense Reimbursement. Employee shall be reimbursed
for Employee’s reasonable and necessary business expenses, including reasonable
travel, lodging and entertainment expenses, in accordance with Deerfield’s
business expense reimbursement policy as in effect from time to time and upon
submission of appropriate documentation and receipts within thirty (30) days of
the date on which the expense is incurred.

 

     1 Confirm correct description of Knecht’s duties.

--------------------------------------------------------------------------------




3

          

          (d)     Profits Interest Grant. Within thirty (30) days following the
Effective Date, Employee shall be awarded a profits-only membership interest in
D&C representing 0.25% of the outstanding membership interests in D&C (the
“Profits Interest Grant”), subject to the terms and conditions of a profits-only
interest grant agreement to be entered into at the time of grant and any other
agreement(s) required to be entered into pursuant thereto (the “Profits Interest
Grant Agreement”). Subject to the terms of the Profits Interest Grant Agreement,
the Profits Interest Grant shall vest on the third anniversary of the Effective
Date; provided, that Employee remains employed by Deerfield or an Affiliate of
Deerfield on the day prior to such third anniversary.

          (e)     Benefits. Employee will be entitled to participate in the
medical, dental, life, long-term disability and retirement plans as may be in
effect from time to time.

          (f)     Deductions. All salary and other payments and allowances
outlined in this Agreement are subject to such withholding and deductions as may
be required by law, as determined by Deerfield in its sole discretion.

          3.      Termination.

          (a)     Termination by Deerfield without Cause; Termination by
Employee for Good Reason.

                  (i)     This Agreement and Employee’s employment may be
terminated at any time prior to the day preceding the third anniversary of the
Effective Date by Deerfield without “Cause” (as defined below) (other than by
reason of Employee’s death or “Disability” (as defined below)) following the
delivery of a “Notice of Termination” (as defined below) to Employee. In
addition, this Agreement and Employee’s employment hereunder may be terminated
at any time prior to the day preceding the third anniversary of the Effective
Date by Employee for “Good Reason” (as defined below) following the delivery of
a Notice of Termination to Deerfield.

                  (ii)         If Employee’s employment is terminated by
Deerfield without Cause (other than by reason of Employee’s death or Disability)
or by Employee for Good Reason, (A) Employee shall continue to receive the Base
Salary Employee would have received until the third anniversary of the Effective
Date in accordance with the normal payroll practices of Deerfield and (B)
Deerfield shall pay to Employee the Aggregate Guaranteed Bonus within 90 days
following the third anniversary of the Effective Date. Except as set forth
above, Employee shall have no further rights to any compensation (including any
Base Salary or bonus) or any other benefits under this Agreement. All other
benefits, if any, due Employee following a termination pursuant to this Section
3(a) shall be determined in accordance with the plans, policies and practices of
Deerfield; provided, however, that Employee shall not participate in any
severance plan, policy or program of Deerfield.

 

--------------------------------------------------------------------------------




4

          

                  (iii)    For purposes of this Agreement, “Good Reason” shall
mean, without Employee’s consent, the occurrence of any of the following events:
(A) a reduction by Deerfield in Employee’s Base Salary; (B) any material adverse
change in Employee’s title or responsibility; (C) any requirement of Deerfield
that Employee be based anywhere more than fifty (50) miles outside the city
limits of Chicago, IL; or (D) a failure by Deerfield to pay Employee’s Base
Salary when due pursuant to this Agreement. Notwithstanding the foregoing, “Good
Reason” shall not exist with respect to the matters set forth in clauses (A),
(B), (C) or (D) above if, after written notice from Employee to the Board
specifying the circumstances giving rise to Good Reason under such clause,
Deerfield shall have cured the circumstances giving rise to Good Reason to the
reasonable satisfaction of Employee within ten (10) business days after such
notice.

          (b)     Termination for Cause.

                  (i)          This Agreement and Employee’s employment may be
terminated by Deerfield at any time for Cause following delivery of a Notice of
Termination to Employee.

                  (ii)     For purposes of this Agreement “Cause” shall mean:
(A) the breach by Employee of any material provision of this Agreement,
including, but not limited to, Sections 5, 6 and 7, or the Profits Interest
Grant Agreement; (B) Employee’s commission of a felony or violation of any law
involving moral turpitude, dishonesty, disloyalty or fraud; (C) any failure by
Employee to substantially comply with any written rule, regulation, policy or
procedure of Deerfield or any Affiliate of Deerfield applicable to Employee,
which noncompliance could reasonably be expected to have a material adverse
effect on the business of Deerfield or any such Affiliate; (D) any failure by
Employee to comply with Deerfield’s, or any Affiliate of Deerfield’s, policies
with respect to insider trading applicable to Employee; (E) a willful material
misrepresentation at any time by Employee to any member of the Board or any
director or superior executive officer of Deerfield or any of its Affiliates;
(F) Employee’s willful failure or refusal to comply with any of Employee’s
material obligations hereunder or a reasonable and lawful instruction of the
Board or the person to whom Employee reports; or (G) commission by Employee of
any act of fraud or gross negligence in the course of Employee’s employment
hereunder or any other action by Employee, in either case that is determined to
be detrimental to Deerfield or any of its Affiliates (which determination, in
the case of gross negligence or such other action, shall be made by the Board in
its reasonable discretion); provided, however, that, except for any willful or
grossly negligent acts or omissions, the commission of any act or omission
described in clause (A) or (C) that is capable of being cured shall not
constitute Cause hereunder unless and until Employee, after written notice from
Deerfield to Employee specifying the circumstances giving rise to Cause under
such clause, shall have failed to cure such act or omission to the reasonable
satisfaction of the Board within ten (10) business days after such notice.

 

--------------------------------------------------------------------------------




5

          

                  (iii)     In the event Employee’s employment is terminated
pursuant to this Section 3(b), Employee shall be entitled to receive Employee’s
Base Salary through the date of termination and any earned but unpaid bonus for
any calendar year preceding the year in which the termination occurs. Employee
shall have no further rights to any compensation (including any Base Salary or
bonus) or any other benefits under this Agreement. All other benefits, if any,
due Employee following a termination pursuant to this Section 3(b) shall be
determined in accordance with the plans, policies and practices of Deerfield;
provided, however, that Employee shall not participate in any severance plan,
policy or program of Deerfield.

          (c)     Termination due to Death or Disability. This Agreement and
Employee’s employment shall terminate immediately upon Employee’s death or,
following delivery of a Notice of Termination by Deerfield to Employee, due to
Employee’s Disability. In the event Employee’s employment is terminated pursuant
to this Section 3(c), Employee (or Employee’s estate, as the case may be) shall
be entitled to receive Employee’s Base Salary through the date of termination
and any earned but unpaid bonus for any calendar year preceding the year in
which the termination occurs. Employee (or Employee’s estate, as the case may
be) shall have no further rights to any compensation (including any Base Salary
or bonus) or any other benefits under this Agreement. All other benefits, if
any, due Employee (or Employee’s estate, as the case may be) following a
termination pursuant to this Section 3(c) shall be determined in accordance with
the plans, policies and practices of Deerfield; provided, however, that Employee
(or Employee’s estate, as the case may be) shall not participate in any
severance plan, policy or program of Deerfield. For purposes of this Agreement,
“Disability” shall mean: Employee’s physical or mental incapacity as a result of
which Employee is unable for a period of ninety (90) days during any one hundred
eighty (180) day period to perform Employee’s duties with substantially the same
level of quality as immediately prior to such incapacity.

          (d)     Notice of Termination. Any termination of this Agreement and
Employee’s employment by Deerfield (other than the immediate and automatic
termination of this Agreement and Employee’s employment upon Employee’s death)
shall be communicated by a written Notice of Termination to Employee or, in the
case of a termination by Employee for Good Reason, to Deerfield, delivered in
accordance with Section 8(m). For purposes of this Agreement, a “Notice of
Termination” shall mean a notice that indicates the specific termination
provision in this Agreement relied upon and the date of termination, as
determined by Deerfield or, in the case of a termination by Employee for Good
Reason, the circumstances alleged to give rise to Good Reason, and which date of
termination shall be at least five (5) business days following the date on which
Employee gives the Notice of Termination to Deerfield.

          (e)     Obligations Following Notice. If this Agreement and Employee’s
employment are terminated, Employee shall, prior to the effective date of such
termination or as may otherwise be agreed by Deerfield and Employee, (i) meet

 

--------------------------------------------------------------------------------




6

          

with Employee’s supervisors as requested by Deerfield for the purpose of winding
up any pending work and providing an orderly transfer of the duties, accounts,
customers and/or clients for which Employee has been responsible, identifying
key Confidential Information likely to be in Employee’s possession, and
discussing Employee’s future plans for employment in light of Employee’s
obligations under this Agreement and the Profits Interest Grant Agreement; (ii)
promptly deliver to Deerfield all property belonging to Deerfield and any of its
Affiliates, including any and all Confidential Information, equipment
(including, without limitation, any cell phones, computers, printers, fax
machines, pagers, Personal Digital Assistants, Bloomberg terminals or
Travellers, and Reuters terminals), automobiles and other property of Deerfield
or any of its Affiliates that may be in Employee’s possession or under
Employee’s control, whether at Deerfield’s offices, Employee’s home or
elsewhere, including all such papers, work papers, notes, documents and
equipment in the possession of Employee or Employee’s counsel and any copies or
duplicates thereof, and all originals and copies of papers, notes and documents
(in any medium, including computer disks), whether property of Deerfield or any
of its Affiliates or not, prepared, received or obtained by Employee or
Employee’s counsel during the course of Employee’s employment with Deerfield or
any of its Affiliates; and (iii) devote Employee’s full time and attention to
these obligations and Employee’s other responsibilities as directed by
Deerfield. Moreover, if Employee’s employment is terminated pursuant to Section
3(a) by Deerfield without Cause (other than by reason of Employee’s death or
Disability), by Employee for Good Reason, or by Deerfield pursuant to Section
3(c) due to Employee’s Disability, the continued payment of Base Salary, and the
right to receive payment in respect of vested profits-only membership interests
granted pursuant to the Profits Interest Grant Agreement, as applicable, shall
be subject to Employee’s execution of a release, in substantially the form
attached hereto as Exhibit A, subject to revision to reflect changes in
applicable law.

              4.       Definitions. For purposes of Sections 5, 6 and 7 of this
Agreement (and otherwise where used in this Agreement), the following terms
shall have the meanings set forth herein:      

         (a)     “Affiliate” shall mean, with respect to any Person, any other
Person that directly or indirectly controls, is controlled by, or is under
common control with that first Person. For purposes of this definition,
“control” of a Person shall mean the power, direct or indirect, to direct or
cause the direction of the management and policies of such Person, whether
through the ownership of Voting Stock, by contract, or otherwise. When
referencing an “Affiliate” of Deerfield or D&C in this Agreement, the parties
specifically acknowledge that such term includes Triarc and its Affiliates and
shall include any Affiliate that may be organized in the future.

          (b)     “Client” shall mean all Past Clients, Present Clients and
Potential Clients, subject to the following general rules: (i) with respect to
each such Client, the term shall also include any Persons that, to the Knowledge
of

 

--------------------------------------------------------------------------------




7

          

Employee, are Affiliates of such Client, directors, officers or employees of
such Client or any such Affiliates thereof, or Persons who are members of the
Immediate Family of any of the foregoing Persons or Affiliates of any of them;
(ii) with respect to any such Client that is a collective investment vehicle
(provided that, for the avoidance of doubt, a 401(k) retirement plan shall not
itself be considered a “collective investment vehicle” except to the extent
Employee has actual knowledge of the identities of investors therein), the term
shall also include any investor or participant in such Client (provided that, in
the case of any collective investment vehicle that is a registered investment
company, an investor or participant therein shall not be deemed a “Client”
hereunder unless such investor or participant has in the aggregate at least
$500,000 under management by Deerfield and its Affiliates (whether through
investments in registered investment companies or otherwise)); and (iii) with
respect to any such Client that is a trust or similar entity, the term shall
include the settler and each of the beneficiaries of such Client and the
Affiliates and Immediate Family members of any such Persons.

          (c)     “Confidential Information” shall mean all proprietary
information or data relating to the business of Deerfield or any of its
Affiliates to which Employee has access and/or learns prior to or during the
Term, including, but not limited to: business and financial information; new
product development; formulas, identities of and information concerning Clients,
vendors and suppliers; development, expansion and business strategies, plans and
techniques; computer programs, devices, methods, techniques, processes and
inventions; research and development activities; compilations and other
materials developed by or on behalf of Deerfield, D&C or any of their respective
Affiliates (whether in written, graphic, audio-visual, electronic or other
media, including computer software). Confidential Information also includes
information of any third party doing business with Deerfield or any of its
Affiliates that such third party identifies as being confidential or that is
subject to a confidentiality agreement with such third party. Confidential
Information shall not include any information that is in the public domain or
otherwise publicly available (other than as a result of a wrongful act of
Employee or an agent or other employee of Deerfield or any of its Affiliates,
including a breach of Section 5(b) below).

          (d)     “Immediate Family” shall mean, with respect to any individual,
such individual’s spouse; the descendants (natural or adoptive, of the whole or
half blood) of such individual or such individual’s spouse; the parents and
grandparents (natural or adoptive) of such individual or such individual’s
spouse; and the descendants of the parents (natural or adoptive) of such
individual or such individual’s spouse.

          (e)     “Investment Management Services” shall mean any services
(including sub-advisory services) that involve (a) the management of an
investment account or fund (or portions thereof), or a group of investment
accounts or funds, of any Person for compensation or (b) the rendering of advice
with respect to the investment and reinvestment of assets or funds (or any group

 

--------------------------------------------------------------------------------




8

          

of assets or funds) of any Person for compensation (but excluding the rendering
of such advice to any subsequent employer of Employee that is not in the
business of managing investment accounts or funds or rendering advice to or for
the benefit of third parties with respect to investment or reinvestment of
assets or funds, where such advice is rendered solely for such employer’s own
proprietary use and the only compensation received by Employee is in the form of
salary, wages or bonus paid by such employer), and, in the case of both (a) and
(b), performing activities related or incidental thereto.

          (f)     “Knowledge of Employee” shall mean Employee’s actual knowledge
or the knowledge Employee should have obtained after making due inquiry.

          (g)     “Past Client” shall mean any Person who, to the Knowledge of
Employee, had been an advisee or investment advisory customer of, or was
otherwise a recipient of Investment Management Services from, Deerfield or any
of its Affiliates at any time during the one (1) year period immediately
preceding the date of termination of Employee’s employment, but at such date is
not an advisee or investment advisory customer or client of, or recipient of
Investment Management Services from, Deerfield or any of its Affiliates.

          (h)     “Person” or “Persons” means any individual, corporation,
partnership, joint venture, association, joint-stock company, business trust,
limited liability company, trust, unincorporated organization or government or a
political subdivision, agency or instrumentality thereof or other entity or
organization of any kind.

          (i)     “Potential Client” shall mean any Person to whom Employee or,
to the Knowledge of Employee, Deerfield or any of its Affiliates, or any owner,
part owner, shareholder, partner, member, director, officer, trustee, employee,
agent or consultant (or Person acting in a similar capacity) of any such Person
(acting on their behalf), has, within the one (1) year period prior to the date
of termination of Employee’s employment, offered (whether by means of a personal
meeting or by telephone call, letter, written proposal or otherwise) to provide
Investment Management Services, but who is not on the date of termination of
Employee’s employment an advisee or investment advisory customer of, or
otherwise a recipient of Investment Management Services from, Deerfield or any
of its Affiliates (directly or indirectly). The preceding sentence is meant to
exclude (i) advertising, if any, through mass media in which the offer, if any,
is available to the general public, such as magazines, newspapers and
sponsorships of public events and (ii) “cold calls” and mass-mailing form
letters, in each case to the extent not directed towards any particular Person
and not resulting in an indication of interest or a request for further
information.

          (j)     “Present Client” shall mean, at any particular time, any
Person who, to the Knowledge of Employee, at the time of Employee’s employment
or thereafter is an advisee or investment advisory customer of, or otherwise a

 

--------------------------------------------------------------------------------




9

          

recipient of Investment Management Services from, Deerfield or any of its
Affiliates (directly or indirectly).

          (k)     “Prohibited Competition Activity” shall mean any of the
following activities:

                   (i)     directly or indirectly, whether as owner, part owner,
partner, shareholder, member, director, officer, trustee, employee, agent or
consultant (or Person acting in a similar capacity) for or on behalf of any
Person other than Deerfield or any of its Affiliates: (A) diverting or taking
away any funds or investment accounts with respect to which Deerfield or any of
its Affiliates is performing Investment Management Services (other than funds of
which Employee and/or members of Employee’s Immediate Family are the sole
beneficial owners, subject to any applicable restrictions relating thereto set
forth in any agreement to which Employee or any of Employee’s Affiliates is a
party); or (B) soliciting any Person to divert or take away any such funds or
investment accounts (other than funds of which Employee and/or members of
Employee’s Immediate Family are the sole beneficial owners, subject to any
applicable restrictions relating thereto set forth in any agreement to which
Employee or any of Employee’s Affiliates is a party); or

                  (ii)     directly or indirectly, whether as owner, part owner,
partner, shareholder, member, director, officer, trustee, employee, agent or
consultant (or Person acting in a similar capacity) for or on behalf of any
Person other than Deerfield or any of its Affiliates, performing any Investment
Management Services (provided that if Employee directly performs Investment
Management Services for Employee’s own account or a member of Employee’s
Immediate Family without a fee or other remuneration, Employee shall not be
considered to have engaged in a Prohibited Competition Activity solely due to
the performance of such Investment Management Services).

          (l)     “Triarc” shall mean Triarc Companies, Inc. and any entity to
which it has assigned its rights, interest and obligations under the Purchase
Agreement, together with its successors and assigns.

          (m)     “Voting Stock” means, with respect to any Person, the capital
stock or other equity or profits interests of any class or kind ordinarily
having the power to vote for the election of directors, managers or other voting
members of the governing body of such Person.

              5.       All Business to be the Property of Deerfield; Assignment
of Intellectual  Property; Confidentiality.      

          (a)     Employee agrees that any and all presently existing investment
advisory businesses of D&C, Deerfield and their respective Affiliates (including
businesses of any of their predecessors), and all businesses developed by D&C,
Deerfield, any of their respective Affiliates or any predecessor thereto,
including

 

 

--------------------------------------------------------------------------------




10

          

by Employee or any other employee of D&C, Deerfield, any of their respective
Affiliates or any predecessor thereto, including, without limitation, all
investment methodologies, all investment advisory contracts, fees and fee
schedules, commissions, records, data, client lists, agreements, trade secrets,
and any other incident of any business developed by D&C, Deerfield, any of their
respective Affiliates or any predecessor thereto, or earned or carried on by
Employee for D&C, Deerfield, any of their respective Affiliates or any
predecessor thereto, and all trade names, service marks and logos under which
D&C, Deerfield, any of their respective Affiliates or any predecessor thereto,
do or have done business, and any combinations or variations thereof and all
related logos, are and shall be the exclusive property of D&C, Deerfield or such
Affiliate, as applicable, for its or their sole use, and (where applicable)
shall be payable directly to D&C, Deerfield or such Affiliate (as applicable).
In addition, Employee acknowledges and agrees that the investment performance of
the accounts or funds managed by D&C, Deerfield or any of their respective
Affiliates, or any predecessor thereto, was attributable to the efforts of the
team of professionals at D&C, Deerfield, such Affiliate or such predecessor
thereto, and not to the efforts of any single individual or subset of such team
of professionals, and that therefore, the performance records of the accounts or
funds managed by D&C, Deerfield or any of their respective Affiliates, or any
predecessor thereto, are and shall be the exclusive property of D&C, Deerfield
or such Affiliate, as applicable (and not of any other Person or Persons), and
may not be used by Employee except with the prior written consent of the Board.

          (b)     Employee acknowledges that, in the course of performing
services hereunder and otherwise (including, without limitation, for Deerfield’s
predecessors), Employee has had, and will from time to time have, access to
Confidential Information, including without limitation, confidential or
proprietary investment methodologies, trade secrets, proprietary or confidential
plans, client identities and information, client lists, service providers,
business operations or techniques, records and data (“Intellectual Property”)
owned or used in the course of business by D&C, Deerfield or any of their
respective Affiliates. Employee agrees always to keep secret and not ever
publish, divulge, furnish, use or make accessible to anyone (otherwise than in
the regular business of D&C, Deerfield and their respective Affiliates or as
required by court order or by law (after consultation with outside counsel)) any
Confidential Information of D&C, Deerfield or any of their respective
Affiliates. At the termination of Employee’s services to Deerfield or any of its
Affiliates for any reason, all data, memoranda, client lists, notes, programs
and other papers, items and tangible media, and reproductions thereof relating
to the foregoing matters in Employee’s possession or control, shall be returned
to Deerfield or the applicable Affiliate and remain in its possession.

          (c)     In accordance with Section 3 of the Illinois Employee Patent
Act, Illinois Public Act 83-493, Employee is hereby advised that,
notwithstanding any other provision of this Section 5 to the contrary, Employee
shall not be required to assign to D&C, Deerfield or any of their respective
subsidiaries, any invention,

 

--------------------------------------------------------------------------------




11

          

discovery or improvement conceived or made by Employee for which no equipment,
supplies, facility or Confidential Information of D&C, Deerfield or any of their
respective subsidiaries was used and that was developed exclusively and entirely
on Employee’s own time unless such invention, discovery or improvement (i)
relates to the business or the demonstrably anticipated research or development
of D&C, Deerfield or any of their respective subsidiaries or (ii) results from
or relates to any work performed by Employee for D&C, Deerfield or any of their
respective subsidiaries.

6.        Non-Competition and Other Covenants.

          (a)     During the Term and (i) in the event of the termination of
Employee’s employment with Deerfield and its Affiliates by Deerfield without
Cause or by Employee for Good Reason prior to the day preceding the third
anniversary of the Effective Date, for the period commencing on the date of
Employee’s termination hereunder and ending on the third anniversary of the
Effective Date, (ii) in the event of the termination of Employee’s employment
with Deerfield and its Affiliates for any reason other than by Deerfield without
Cause or by Employee for Good Reason prior to the day preceding the third
anniversary of the Effective Date, for the period commencing on the date of
Employee’s termination hereunder and ending on the later of (x) the third
anniversary of the Effective Date or (y) the first anniversary of such date of
termination or (iii) in the event of Employee’s termination of Employee’s
employment with Deerfield and its Affiliates for any reason on or after the day
preceding the third anniversary of the Effective Date, for the period commencing
on the date of Employee’s termination and ending on the first anniversary of
such date of termination, Employee shall not, directly or indirectly, engage in
any Prohibited Competition Activity without the prior written consent of the
Board, which consent may (or may not) be provided at the sole discretion of the
Board.

          (b)     In addition to, and not in limitation of, the provisions of
Section 6(a), Employee agrees, for the benefit of Deerfield and its Affiliates,
that during the term of Employee’s employment with Deerfield and any of its
Affiliates and for the period commencing on the date of Employee’s termination
and ending on the third anniversary of such date of termination, Employee shall
not, directly or indirectly, whether as owner, part owner, shareholder, partner,
member, director, officer, trustee, employee, agent or consultant, or in any
other capacity, on behalf of Employee or any Person other than Deerfield or its
Affiliates, without the prior written consent of the Board, which consent may
(or may not) be provided at the sole discretion of the Board:

                  (i)     provide Investment Management Services to any Person
that is a Past Client, Present Client or Potential Client; provided, however,
that this clause (i) shall not be applicable to Clients (including Potential
Clients) who are also members of the Immediate Family of Employee;

 

--------------------------------------------------------------------------------




12

          

                  (ii)     solicit or induce, whether directly or indirectly,
any Person for the purpose (which need not be the sole or primary purpose) of
(A) causing any funds (other than funds of which Employee and/or members of
Employee’s Immediate Family are the sole beneficial owners) with respect to
which Deerfield or any of its Affiliates provides Investment Management Services
to be withdrawn from such management, or (B) causing any Client (including any
Potential Client) not to engage Deerfield or any of its Affiliates to provide
Investment Management Services for any additional funds; provided, however, that
this clause (ii)(B) shall not be applicable to Clients (including Potential
Clients) who are also members of the Immediate Family of Employee;

                  (iii)     contact or communicate with, whether directly or
indirectly, any Past, Present or Potential Clients in connection with Investment
Management Services; provided, however, that this clause (iii) shall not be
applicable to Clients (including Potential Clients) who are also members of the
Immediate Family of Employee; or

                  (iv)     (A) solicit or induce, or attempt to solicit or
induce, directly or indirectly, any employee or agent of, or consultant to,
Deerfield or any of its Affiliates to terminate its, his or her relationship
therewith, (B) hire or engage any employee, external researcher or similar agent
or consultant, or former employee, external researcher or similar agent or
consultant of Deerfield or any of its Affiliates who was employed by or acted as
an external researcher or similar agent or consultant of Deerfield or any of its
Affiliates at any time during the eighteen (18) month period preceding such
hiring or engagement of such Person; or

                  (v)     work in any enterprise, or any division of an
enterprise, the business of which enterprise or division, as the case may be,
primarily involves the provision of Investment Management Services, with any
employee, external researcher or similar agent or former employee, external
researcher or similar agent of Deerfield or any of its Affiliates who, to the
Knowledge of Employee, was employed by or acted as an agent to Deerfield or any
of its Affiliates at any time during the twelve (12) month period preceding the
termination of Employee’s employment (excluding for all purposes of this
sentence, secretaries and persons holding other similar positions).

Notwithstanding the provisions of Sections 6(a) and (b), Employee may make
passive personal investments in an enterprise that is competitive with Deerfield
or any of its Affiliates, the shares or other equity interests of which are
publicly traded; provided that, Employee’s holdings therein, together with any
holdings of Employee’s Affiliates and members of Employee’s Immediate Family,
are less than five percent (5%) of the outstanding shares or comparable
interests in such entity.

          (c)     Employee and Deerfield agree that the periods of time and the
unlimited geographic area applicable to the covenants of this Section 6 are

 

--------------------------------------------------------------------------------




13

          

reasonable in view of (i) Employee’s receipt of the Profits Interest Grant (and
Employee’s resulting status as a member of D&C from and after the date all or a
portion of such Profits Interest Grant vests), (ii) Employee’s receipt of the
payments specified in Sections 2 and (if applicable) 3 above, (iii) the
geographic scope and nature of the business in which Deerfield and its
Affiliates are engaged (including Deerfield’s predecessors), including the
geographic location of its Clients, (iv) Employee’s knowledge of Deerfield’s and
its Affiliates’ businesses, (v) Employee’s relationships with Deerfield’s and
its Affiliates’ investment advisory clients and (vi) Employee’s continued
employment with Deerfield and Employee’s receipt of other payments and benefits
pursuant to this Agreement. However, if such period or such area nonetheless
should be adjudged unreasonable in any judicial proceeding, then the period of
time shall be reduced by such number of months or such area shall be reduced by
elimination of such portion of such area, or both, as are deemed unreasonable,
so that this covenant may be enforced in such maximum area and during such
maximum period of time as are adjudged to be reasonable.

          (d)     Employee agrees (on behalf of Employee and Employee’s
Affiliates) not to make any communication to any third party (including, by way
of example and not of limitation, any Client (including Potential Clients) or
employee of Deerfield or any of its Affiliates) that would, or is reasonably
likely to, disparage, create a negative impression of, or in any way be harmful
to the business or business reputation of Deerfield or any of its Affiliates or
their respective successors and assigns, and the then current and former
officers, directors, shareholders, partners, members, employees, agents and
consultants (or Person acting in a similar capacity) of each of the foregoing.

7.        Remedies upon Breach; No Effect on Similar Covenants Elsewhere.

          (a)     In the event that Employee breaches any of the covenants or
agreements set forth in Sections 5 or 6 of this Agreement or materially breaches
any other covenant or agreement set forth in any other Section of this
Agreement, whether during the Term or following the termination of Employee’s
employment with Deerfield for any reason, then in any such case (i) Employee
shall forfeit Employee’s and Employee’s Affiliates’ rights to any equity, and
D&C (and any of its assignees thereunder) shall have no further obligations,
under any agreement related to the grant, award, issuance or sale of equity
interests in D&C entered into between D&C and Employee (or any Affiliate
thereof), including this Agreement and the Profits Interest Grant Agreement, and
(ii) Deerfield, D&C and any of their respective Affiliates shall be entitled to
withhold any other payments to which Employee (or any Affiliate thereof) would
otherwise be entitled hereunder, under the Profits Interest Grant Agreement or
otherwise, to offset damages resulting from such breach.

          (b)     Employee agrees that any breach of any of the covenants
contained in this Agreement by Employee could cause irreparable damage to
Deerfield and its Affiliates, and that Deerfield and/or any of its Affiliates
(or the successors or

 

--------------------------------------------------------------------------------




14

          

assigns of any of them) shall have the right to specific performance and/or an
injunction or other equitable relief (in addition to other legal remedies) to
enforce or prevent any violation of Employee’s obligations hereunder. Nothing in
this Agreement shall be construed as limiting Deerfield’s, any of its
Affiliates’ or their successors’ or assigns’ protections and remedies under any
applicable statute or common law cause of action.

          (c)     The covenants of Employee contained in Sections 5 and 6 of
this Agreement are in addition to, and not in lieu of, any similar covenants
contained in the Profits Interest Grant Agreement or in any other document.

8.        Miscellaneous.

          (a)     Severability. Whenever possible, each section, portion and
provision of this Agreement will be interpreted in such manner as to be
effective and valid under applicable law. If any section, portion or provision
of this Agreement, however, is held to be invalid, illegal or unenforceable in
any respect under any applicable law or rule in any jurisdiction, and a court of
competent jurisdiction or an arbitrator cannot modify such section, portion or
provision or enforce the modified section, portion or provision, such
invalidity, illegality or unenforceability will not affect any other section,
portion or provision, but this Agreement will be reformed, construed and
enforced in such jurisdiction as if such invalid, illegal or unenforceable
section, portion or provision had never been contained herein.

          (b)     Governing Law; Jurisdiction and Venue; Jury Trial Waiver.
Notwithstanding principles of conflicts of law of any jurisdiction to the
contrary, all terms and provisions of this Agreement are to be construed and
governed by the internal laws of the State of Illinois. Any and all proceedings
relating to Section 4, Section 5, Section 6, and, solely as it relates to
Section 4, Section 5 or Section 6, Section 7 hereof shall, at the sole option of
Deerfield, be maintained in either the courts of the State of Illinois or the
federal District Courts sitting in Cook County, Illinois or the courts of the
state of New York or the federal District Courts sitting in Manhattan, New York
and Employee hereby agrees to submit to the personal jurisdiction of such court
and not to argue that such court is forum non conveniens. THE PARTIES EXPRESSLY
AND KNOWINGLY WAIVE ANY RIGHT TO A JURY TRIAL IN THE EVENT ANY ACTION ARISING
UNDER OR IN CONNECTION WITH THIS AGREEMENT IS LITIGATED OR HEARD IN ANY COURT.

          (c)     Post-Termination Covenant. Following the termination of
Employee’s employment for any reason, Employee agrees to cooperate, at the
expense of Deerfield, with D&C, Deerfield and any of their respective Affiliates
with respect to any litigation, administrative proceedings or investigation
relating to the activities of D&C, Deerfield or any of their respective
Affiliates during the period of Employee’s employment with Deerfield including,
without limitation, being available for depositions and to be a witness at any
trial or proceedings,

 

--------------------------------------------------------------------------------




15

          

help in preparation of any legal documentation and providing affidavits and any
advice or support that D&C, Deerfield or any Affiliate thereof may request of
Employee in connection with such litigation, proceeding or investigation.

          (d)     Dispute Resolution. Except to the extent contemplated by
Section 8(b) of this Agreement, all disputes arising in connection with
Employee’s employment hereunder or any rights arising pursuant to this Agreement
shall be resolved by binding arbitration in accordance with the applicable rules
of the American Arbitration Association. The arbitration shall be held in Cook
County, Illinois before a single arbitrator selected in accordance with Section
11 of the American Arbitration Association Commercial Arbitration Rules who
shall have (i) substantial business experience in the investment advisory
industry, and shall otherwise be conducted in accordance with the American
Arbitration Association Commercial Arbitration Rules and (ii) the right to award
to any party any right or remedy that is available under applicable law. The
award of the arbitrator shall be final and binding and may be entered and
enforced in any court of competent jurisdiction. The language of arbitration
shall be English.

          (e)     Employee’s Representations and Warranties.

                  (i)     Employee represents and warrants that, except as may
be provided by law, Employee is not covered by any employment agreement,
covenant not to compete, confidentiality agreement or any other contractual or
other obligation that would preclude Employee from entering into this Agreement
or from using Employee’s best efforts to perform Employee’s duties and
responsibilities under this Agreement.

                  (ii)     Employee represents and warrants that Employee has
had an opportunity to be represented by legal counsel in connection with this
Agreement.

          (f)     Effect of Waiver or Consent. A waiver or consent, express or
implied, of or to any breach or default by Employee in the performance by
Employee of Employee’s obligations to Deerfield or any of its Affiliates under
this Agreement is not a waiver or consent of or to any other breach or default
in the performance by Employee of the same or any other obligations of Employee
with respect to Deerfield or any of its Affiliates. No failure or delay on the
part of any party hereto in the exercise of any right hereunder shall impair
such right or be construed to be a waiver of, or acquiescence in, any breach of
any representation, warranty or agreement herein, nor shall any single or
partial exercise of any such right preclude any other or further exercise
thereof or of any other right.

          (g)     Entire Agreement. This Agreement constitutes the entire
agreement between the parties as of the Effective Date and supersedes all
previous agreements and understandings between the parties with respect to the
subject matter hereof, including Employee’s employment agreement with

 

--------------------------------------------------------------------------------




16

          

Deerfield dated April 11, 2002 (the “Prior Employment Agreement”). Employee
hereby acknowledges and agrees that the Prior Employment Agreement shall
terminate as of immediately prior to the Effective Date, Employee shall have no
further rights thereunder and Deerfield and its Affiliates shall have no further
obligations thereunder.

          (h)     Further Assurances. The parties hereto agree to execute and
deliver to each other such other documents and to do such other acts and things
that the other party may reasonably request for the purpose of carrying out the
intent of this Agreement and the documents referred to in this Agreement.

          (i)     Survival. Sections 3, 4, 5, 6, 7 and 8 shall survive and
continue in full force and effect in accordance with their terms notwithstanding
the termination of this Agreement and Employee’s employment for any reason.

          (j)     Third Party Beneficiaries; Assignability. Triarc, its
Affiliates and each of the other Affiliates of Deerfield are intended
third-party beneficiaries of the provisions of this Agreement. This Agreement
may be assigned by Deerfield without the consent of Employee. This Agreement and
all of the provisions hereof shall inure to the benefit of and be binding upon
Deerfield and its successors and assigns and, to the extent relevant, to
Deerfield’s Affiliates and their respective successors and assigns. This
Agreement shall inure to the benefit of and be binding upon Employee’s heirs,
executives, administrators and legal personal representatives, but Employee may
not assign Employee’s rights or obligations hereunder without the prior written
consent of Deerfield.

          (k)     Effectiveness of This Agreement. Notwithstanding anything to
contrary herein, this Agreement shall not become effective until the Effective
Date, i.e., if and only if the Transaction is consummated. If the Purchase
Agreement is terminated in accordance with its terms, or if the Transaction is
not otherwise consummated, then this Agreement shall be of no force or effect,
and the Prior Employment Agreement shall remain in effect in accordance with its
terms.

          (l)     Captions. The captions used in this Agreement are for
convenience of reference only and do not constitute a part of this Agreement and
will not be deemed to limit, characterize or in any way affect any provision of
this Agreement, and all provisions of this Agreement will be enforced and
construed as if no captions had been used in this Agreement.

 

--------------------------------------------------------------------------------




17

          

          (m)     Notices. All notices, requests, demands and other
communications required or permitted to be given hereunder shall be deemed given
upon receipt, and may be given by personal delivery, certified mail (return
receipt requested), facsimile or nationally recognized overnight courier
service.

If to Employee:

Luke D. Knecht
[285 W. Westminster Road
Lake Forest, Illinois 60062]

If to Deerfield:

Deerfield Capital Management LLC
8700 West Bryn Mawr Ave., 12 Floor
Chicago, Illinois 60631

Attention: General Counsel
Fax No.: (773) 380-1695

with a copy to:

Triarc Companies, Inc.
280 Park Avenue
New York, New York 10017
Attention: General Counsel
Fax No.: (212) 451-3216

          (n)     Legal Indemnification. If the Board makes a determination in
good faith that it is proper and appropriate under the specific circumstances,
then Deerfield shall indemnify and hold harmless Employee from and against, and
reimburse Employee’s expenses incurred in connection with, any losses, damages,
fines, penalties, liabilities, costs and expenses (including attorneys’ fees and
court costs) to which Employee may become subject that arise out of the actions
or omissions of Employee in connection with Employee’s activities or alleged
activities taken in good faith by Employee in Employee’s capacity as an employee
of Deerfield (“Losses”); provided that (i) Employee is in full compliance with
all terms, conditions, representations and warranties set forth in this
Agreement; (ii) Employee promptly notifies Deerfield of any claim made or
litigation filed against Employee; (iii) Employee does not settle or compromise
the claim or litigation as to Employee without Deerfield’s prior written
consent; and (iv) Deerfield’s own legal counsel shall defend Employee in
connection with any such Losses unless otherwise agreed between the parties. In
no event shall Deerfield indemnify and hold harmless Employee or reimburse
Employee under this Section 8(n) beyond the maximum extent permitted by the law
of the state of incorporation of Deerfield or for any actions or omissions
constituting gross negligence, willful misconduct, fraud, misrepresentation, bad
faith, criminal

 

--------------------------------------------------------------------------------




18

           conduct or a basis for termination for Cause of Employee’s employment
hereunder. To the extent that Deerfield advances Employee any amounts with
respect to such Losses, Employee shall repay Deerfield the amount of such
advance if it is ultimately determined that Employee is not entitled to be
indemnified against such Losses pursuant to this Section 8(n).

 

--------------------------------------------------------------------------------




19

          IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date first written above.

EMPLOYEE   DEERFIELD CAPITAL MANAGEMENT     LLC                            /s/
Luke D. Knecht     By:  /s/ Marvin Shrear Luke D. Knecht   Name: Marvin Shrear  
  Title:  CFO


--------------------------------------------------------------------------------




EXHIBIT A

GENERAL RELEASE
AND COVENANT NOT TO SUE

          TO ALL WHOM THESE PRESENTS SHALL COME OR MAY CONCERN, KNOW that:

          _______ (“Employee”), on Employee’s own behalf and on behalf of
Employee’s descendants, dependents, heirs, executors and administrators and
permitted assigns, past and present, in consideration for the amounts payable
and benefits to be provided to Employee under that Employment Agreement dated as
of ____________, 2004 (the “Employment Agreement”) by and between Employee and
Deerfield Capital Management LLC, a Delaware limited liability company (the
“Company”) and wholly-owned subsidiary of Deerfield & Company LLC, an Illinois
limited liability company (“D&C”) does hereby covenant not to sue or pursue any
litigation (or file any charge or otherwise correspond with any Federal, state
or local administrative agency) against, and waives, releases and discharges the
Company, D&C, Triarc Companies, Inc. and their respective assigns, affiliates,
subsidiaries, parents, predecessors and successors, and the past and present
shareholders, employees, officers, directors, representatives and agents or any
of them (collectively, the “Company Group”), from any and all claims, demands,
rights, judgments, defenses, actions, charges or causes of action whatsoever, of
any and every kind and description, whether known or unknown, accrued or not
accrued, that Employee ever had, now has or shall or may have or assert as of
the date of this General Release and Covenant Not to Sue against the Company
Group, including, without limiting the generality of the foregoing, any claims,
demands, rights, judgments, defenses, actions, charges or causes of action
related to employment or termination of employment or that arise out of or
relate in any way to the Age Discrimination in Employment Act of 1967 (“ADEA,” a
law that prohibits discrimination on the basis of age), the National Labor
Relations Act, the Civil Rights Act of 1991, the Americans With Disabilities Act
of 1990, Title VII of the Civil Rights Act of 1964, the Employee Retirement
Income Security Act of 1974, the Family and Medical Leave Act, the
Sarbanes-Oxley Act of 2002, all as amended, and other Federal, state and local
laws relating to discrimination on the basis of age, sex or other protected
class, all claims under Federal, state or local laws for express or implied
breach of contract, wrongful discharge, defamation, intentional infliction of
emotional distress, and any related claims for attorneys’ fees and costs;
provided, however, that nothing herein shall release any member of the Company
Group from any of its obligations to Employee under the Employment Agreement or
any rights Employee may have to indemnification under any charter or by-laws (or
similar documents) of any member of the Company Group. In addition, nothing
herein shall release any rights Employee may have pursuant to the D&C LLC
Agreement (as that term is defined in the Employment Agreement). Employee
further agrees that this General Release and Covenant Not to Sue may be pleaded
as a full defense to any action, suit or other proceeding covered by the terms
hereof that is or may be initiated, prosecuted or maintained by Employee,
Employee’s heirs or assigns. Notwithstanding the foregoing, Employee understands
and confirms that Employee is executing this General Release and Covenant Not to
Sue voluntarily and knowingly, and this General Release and Covenant Not to Sue
shall not affect Employee’s right to claim otherwise under ADEA. In addition,
Employee shall not be precluded by this General Release and Covenant Not to Sue
from filing a charge with any relevant Federal, State or local administrative
agency, but

--------------------------------------------------------------------------------




Employee agrees not to participate in any such administrative proceeding (other
than any proceeding brought by the Equal Employment Opportunity Commission), and
agrees to waive Employee’s rights with respect to any monetary or other
financial relief arising from any such administrative proceeding.

          In furtherance of the agreements set forth above, Employee hereby
expressly waives and relinquishes any and all rights under any applicable
statute, doctrine or principle of law restricting the right of any person to
release claims that such person does not know or suspect to exist at the time of
executing a release, which claims, if known, may have materially affected such
person’s decision to give such a release. In connection with such waiver and
relinquishment, Employee acknowledges that Employee is aware that Employee may
hereafter discover claims presently unknown or unsuspected, or facts in addition
to or different from those that Employee now knows or believes to be true, with
respect to the matters released herein. Nevertheless, it is the intention of
Employee to fully, finally and forever release all such matters, and all claims
relating thereto, that now exist, may exist or theretofore have existed, as
specifically provided herein. The parties hereto acknowledge and agree that this
waiver shall be an essential and material term of the release contained above.
Nothing in this paragraph is intended to expand the scope of the release as
specified herein.

          This General Release and Covenant Not to Sue shall be governed by and
construed in accordance with the laws of the State of Illinois, applicable to
agreements made and to be performed entirely within such State.

          To the extent that Employee is forty (40) years of age or older, this
paragraph shall apply. Employee acknowledges that Employee has been offered a
period of time of at least twenty-one (21) days to consider whether to sign this
General Release and Covenant Not to Sue, which Employee has waived, and the
Company agrees that Employee may cancel this General Release and Covenant Not to
Sue at any time during the seven (7) days following the date on which this
General Release and Covenant Not to Sue has been signed by all parties to this
General Release and Covenant Not to Sue. In order to cancel or revoke this
General Release and Covenant Not to Sue, Employee must deliver to the General
Counsel of the Company written notice stating that Employee is canceling or
revoking this General Release and Covenant Not to Sue. If this General Release
and Covenant Not to Sue is timely cancelled or revoked, none of the provisions
of this General Release and Covenant Not to Sue shall be effective or
enforceable and the Company shall not be obligated to make the payments to
Employee or to provide Employee with the other benefits described in the
Employment Agreement and all contracts and provisions modified, relinquished or
rescinded hereunder shall be reinstated to the extent in effect immediately
prior hereto.

          Employee acknowledges and agrees that Employee has entered into this
General Release and Covenant Not to Sue knowingly and willingly and has had
ample opportunity to consider the terms and provisions of this General Release
and Covenant Not to Sue.

--------------------------------------------------------------------------------




          IN WITNESS WHEREOF, the parties hereto have caused this General
Release and Covenant Not to Sue to be executed on this ____ day of ____________
, ____.

 
 
  [Employee]           DEERFIELD CAPITAL MANAGEMENT LLC           By:
 
         Name:          Title:


--------------------------------------------------------------------------------